OPINION
By THE COURT:
This is a law appeal from the Common Pleas Court of Montgomery County, which directed a verdict for defendant at the close of plaintiff’s case.
Three errors are assigned, all of which raised the question as to the sufficiency of the evidence on the issue of agency.
The evidence shows that on the evening prior to the accident the defendant loaned his automobile to his brother for the brother’s own personal use. The next morning the brother was returning the automobile to the defendant when the accident occurred. The trial court ruled, and this Court finds, that at the time of the accident the brother was driving the automobile on a mission of his own, and that the doctrine of respondeat superior had no application. The trial court properly directed a verdict for defendant.
*589Finding no error in the record prejudicial to the plaintiff-appellant, judgment is affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.